UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2022



FELICIA D. SLIGH,

                                               Plaintiff - Appellant,

         versus


MARVIN RUNYON, Postmaster       General;   UNITED
STATES POSTAL SERVICE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-96-3028-Y)


Submitted:   October 10, 1997              Decided:   October 24, 1997


Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felicia D. Sligh, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Albert David Copperthite, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment and dismissing Appellant's

claims of racial discrimination, retaliatory discharge, and lack of

union representation. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Sligh v. Runyon, No.
CA-96-3028-Y (D. Md. June 25, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2